Exhibit 10.14

FORM OF

AGREEMENT FOR THE PAYMENT OF BENEFITS

FOLLOWING TERMINATION OF EMPLOYMENT

AGREEMENT dated as of October 4, 2011 (the “Effective Date”) between
                    , a Delaware corporation (the “Company”), and
                    (the “Executive”),

WITNESSETH:

WHEREAS, the Executive is employed by the Company; and

WHEREAS, the Company is a wholly-owned subsidiary of Fortune Brands Home &
Security, Inc., a Delaware corporation (“FBHS”); and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the benefits to be provided to the Executive in the event that his or
her employment terminates under the circumstances described herein.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) Cause. “Cause” shall mean:

(i) the Executive’s willful and continuous failure to substantially perform his
or her material duties (other than a failure due to a Disability);

(ii) the commission of any activities constituting a violation or breach under
any federal, state or local law or regulation applicable to the activities of
the Company, as determined in the reasonable judgment of the Company;

(iii) fraud, breach of fiduciary duty, dishonesty, misappropriation or other
actions that cause significant damage to the property or business of the
Company;

(iv) repeated absences from work such that the Executive is unable to perform
his or her employment or other duties in all material respects, other than due
to Disability;

(v) admission or conviction of, or plea of nolo contendere, to any felony that,
in the reasonable judgment of the Company, adversely affects the Company’s
reputation or the Executive’s ability to carry out the obligations of his or her
employment or services;

(vi) loss of any license or registration that is necessary for the Executive to
perform his or her duties for the Company;

 

1



--------------------------------------------------------------------------------

(vii) failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding, as determined in the
reasonable judgment of the Company;

(viii) any act or omission in violation or disregard of the Company’s policies,
including but not limited to the Company’s harassment and discrimination
policies and Standards of Conduct then in effect, in such a manner as to cause
significant loss, damage or injury to the Company’s property, reputation or
employees;

provided, however, that no act or failure to act on the Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by him or her
in bad faith or without reasonable belief that his or her action or omission was
in the best interests of the Company. Any act or failure to act (A) based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
of the Company, (B) implementing in good faith the advice of counsel for the
Company or (C) that meets the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of the
Company or the laws of the state of its incorporation or the directors’ and
officers’ liability insurance of the Company, in each case as in effect at the
time Cause would otherwise arise, shall be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of the Company.

(b) Change in Control. A “Change in Control” shall be deemed to have occurred
if, prior to the Executive’s Termination of Employment:

 

  (1) with respect to the Company:

 

  (A) any person (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) as in effect on
the date of this Agreement) (i) is or becomes the beneficial owner (as that term
is used in Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder, as in effect on the date of this Agreement) of 50% or
more of the total fair market value or total voting power (“Voting Securities”)
of the Company or (ii) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person) ownership of
the stock of the Company possessing 30% or more of the Voting Securities,
excluding, in each case, however, the following: (x) FBHS, (y) any acquisition
by an employee benefit plan (or related trust) sponsored or maintained by FBHS
or any entity controlled by FBHS (including the Company); and (z) any
acquisition by an entity controlled by FBHS; or

 

  (B)

the Company shall be merged or consolidated with, or, in any transaction or
series of transactions, substantially all of the business or assets of the
Company shall be sold or otherwise acquired by, another corporation or entity
unless, as a result

 

2



--------------------------------------------------------------------------------

  thereof, (i) the stockholders of FBHS or FBHS shall beneficially own, directly
or indirectly, at least 60% of the combined Voting Securities of the surviving,
resulting or transferee corporation or entity (including, without limitation, a
corporation that as a result of such transaction owns the Company or FBHS or all
or substantially all of the assets of the Company or FBHS, either directly or
through one or more subsidiaries) (“Newco”) immediately thereafter in
substantially the same proportions as their ownership immediately prior to such
corporate transaction or (ii) no person beneficially owns (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, and the rules and
regulations promulgated thereunder (as in effect on the date hereof)), directly
or indirectly, 30% of more of the combined Voting Securities of Newco
immediately after such corporate transaction except to the extent that such
ownership of the Company or FBHS existed prior to such corporate transaction.

 

  (2) with respect to FBHS:

 

  (A) any person (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the date of this Agreement) (i) is or becomes the
beneficial owner (as that term is used in Section 13(d) of the Exchange Act, and
the rules and regulations promulgated thereunder, as in effect on the date of
this Agreement) of 50% or more of the total fair market value or total voting
power of the Voting Securities of FBHS or (ii) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person) ownership of the stock of FBHS possessing 30% or more of the Voting
Securities, excluding, in each case, however, the following: (x) any acquisition
directly from FBHS, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from FBHS; (y) any acquisition by FBHS; (z) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by FBHS or any
entity controlled by FBHS; (xx) the acquisition of additional stock or voting
power by a person considered to own more than 50% of the total fair market value
or Voting Securities in the case of clause (i) of this clause (A) or by a person
considered to own more than 30% of the Voting Securities in the case of clause
(ii) of this clause (A); or (yy) any acquisition pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of clause (C) below;

 

  (B)

more than 50% of the members of the Board of Directors of FBHS (the “FBHS
Board”) shall, during a 12-month period, cease to be Continuing Directors (which
term, as used herein, means the directors of FBHS: (i) who were members of the
FBHS Board on

 

3



--------------------------------------------------------------------------------

  the date hereof; or (ii) who subsequently became directors of FBHS and who
were elected or designated to be candidates for election as nominees of the FBHS
Board, or whose election or nomination for election by FBHS’s stockholders was
otherwise approved, by a vote of a majority of the Continuing Directors then on
the FBHS Board but shall not include, in any event, any individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14(a)-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the FBHS Board);
or

 

  (C) FBHS shall be merged or consolidated with, or, in any transaction or
series of transactions, substantially all of the business or assets of FBHS
shall be sold or otherwise acquired by, another corporation or entity unless, as
a result thereof: (i) the stockholders of FBHS immediately prior thereto shall
beneficially own, directly or indirectly, at least 60% of the combined Voting
Securities of the surviving, resulting or transferee corporation or entity
(including, without limitation, a corporation that as a result of such
transaction owns FBHS or all or substantially all of the assets of FBHS, either
directly or through one or more subsidiaries) (“FBHS Newco”) immediately
thereafter in substantially the same proportions as their ownership immediately
prior to such corporate transaction; (ii) no person beneficially owns (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, and the rules
and regulations promulgated thereunder (as in effect on the date hereof)),
directly or indirectly, 30% or more of the combined Voting Securities of FBHS
Newco immediately after such corporate transaction except to the extent that
such ownership of FBHS existed prior to such corporate transaction, and
(iii) more than 50% of the members of the Board of Directors of FBHS Newco shall
be Continuing Directors.

(c) Change in Control Benefit. “Change in Control Benefit” shall refer to any
special or enhanced benefits described in Section 3 below to which the Executive
may become entitled if his or her employment terminates for one of the reasons
listed in Section 2(a) within the 24-month period following a Change in Control.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Disability. “Disability” shall mean a physical or mental illness that
results in the Executive’s absence from the full-time performance of his or her
duties for 180 consecutive calendar days and within 30 days after the Notice of
Termination is given to the Executive by the Company, the Executive shall not
have returned to full-time performance of his or her duties.

 

4



--------------------------------------------------------------------------------

(f) Good Reason. Termination of employment by the Executive for Good Reason
shall be deemed to have occurred only if the Executive terminates his or her
employment and provides a Notice of Termination to the Company prior to such
date for any of the following reasons:

(i) a material change in the Executive’s duties, responsibilities and status,
or, in the event of a Change in Control, a material change in Executive’s
reporting responsibilities, titles or offices as in effect at the time of a
Change in Control;

(ii) a material reduction in the Executive’s then current base salary;

(iii) material reduction in the value of the benefits provided to the Executive
(other than those plans or improvements that have expired in accordance with
their original terms); provided that Good Reason shall not exist to the extent
such benefits are similarly reduced or eliminated with respect to similarly
situated senior executives of the Company or FBHS, as applicable;

(iv) after a Change in Control, the target bonus awarded by FBHS’s Compensation
Committee to Executive under FBHS’s Annual Executive Incentive Compensation Plan
(“Incentive Plan”) subsequent to a Change in Control is materially less than
such amount last awarded to Executive prior to a Change in Control;

(v) after a Change in Control, the sum of the Executive’s base salary and amount
paid to him or her as incentive compensation under the Incentive Plan for the
calendar year in which the Change in Control occurs or any subsequent year is
materially less than the sum of the Executive’s base salary and the amount
awarded (whether or not fully paid) to him or her as incentive compensation
under the Incentive Plan for the calendar year prior to the Change in Control or
any subsequent calendar year in which the sum of such amounts was materially
greater;

(vi) the relocation of the offices at which Executive is employed to a location
more than 35 miles away or the Company requiring Executive to be based anywhere
other than at a Company office within 35 miles of the offices at which the
Executive is employed, except for required travel on Company business to an
extent substantially consistent with Executive’s position;

(vii) any failure of the Company or FBHS to comply with and satisfy Section 8;

(viii) any purported termination of the Executive’s employment which does not
comply with Section 1(g) below. For the avoidance of doubt, such purported
termination shall not be effective, but shall constitute Good Reason entitling
the Executive to terminate his or her employment in accordance with this
Section 1(f);

 

5



--------------------------------------------------------------------------------

provided, further, that the Executive must provide written notice to the Company
of the existence of Good Reason no later than 90 days after its initial
existence, the Company shall have a period of 30 days following its receipt of
such written notice during which it may remedy in all material respects the Good
Reason condition identified in such written notice, and the Executive must
terminate employment no later than two (2) years following the initial existence
of the Good Reason condition identified in such written notice.

(g) Notice of Termination. “Notice of Termination” shall mean a written notice
sent by the Executive or the Company to the other party, describing the reasons
for the termination of the Executive’s employment and including specific
reference to the provision(s) of this Agreement at issue. Such Notice of
Termination must be provided by the party seeking to terminate the Executive’s
employment within 90 days of the existence of either Cause or Good Reason, as
applicable, and the party receiving the Notice of Termination shall be given 30
days to remedy such situation (to the extent applicable).

(h) Termination Date. “Termination Date” shall mean:

(i) in the case of Disability, 30 days after Notice of Termination is given,
provided that the Executive shall not have returned to the performance of his or
her duties on a full-time basis during such 30-day period;

(ii) in the case of Cause, the date on which Notice of Termination is given;

(iii) in the case of Good Reason, 30 days after the Notice of Termination is
given, provided that the Company has not either remedied the conditions giving
rise to Good Reason or waived its right to do so; and

(iv) in the event that employment is terminated for any other reason, the date
on which the Executive ceases to perform his or her duties for the Company;

provided, however, that, if within 30 days after any Notice of Termination is
given, the receiving party notifies the other party that a dispute exists
concerning the reasons for such termination of employment, the Termination Date
shall be the date finally determined, either by written agreement of the parties
or by a final judgment, order or decree of court of competent jurisdiction (the
time for appeal having expired and no appeal having been perfected), to be the
date that the Executive’s employment terminated; provided further, however, that
if such dispute is resolved in favor of the Company, the Termination Date shall
be the date determined under clauses (i) through (iv) of this Section 1(h).

2. Entitlement to Benefits. The Executive shall be entitled to the benefits
described in Section 3 below if:

(a) the Executive’s employment is terminated either by the Company for reasons
other than Disability or Cause or by the Executive for Good Reason; provided,
however, that, in order for the Executive to be eligible for any Change in
Control Benefits, such termination of employment must occur within 24 months
after a Change in Control of either the Company or FBHS;

 

6



--------------------------------------------------------------------------------

(b) the Executive’s Termination Date occurs while this Agreement is in effect;
and

(c) a Notice of Termination is provided in a timely manner (as described in
Section 1(g)) prior to the Executive’s Termination Date by the Company (in the
case of termination other than for Disability or Cause) or the Executive (in the
case of termination for Good Reason).

The Executive’s employment shall be deemed to have terminated for Cause if,
after the Executive’s Termination Date, facts and circumstances are discovered
that would have justified a termination for Cause. In such event, the Company
shall immediately cease any and all payments and benefits being paid or provided
to the Executive under Section 3 and the Executive shall repay to the Company
within thirty (30) days all amounts previously paid to him or her pursuant to
Section 3.

Nothing in this Agreement is intended to create or imply a promise or contract
of employment for a specified term and either Executive or the Company may
terminate the employment relationship at any time, with or without Cause or Good
Reason, and with or without notice; provided, however, that the Executive shall
not be entitled to any benefits under this Agreement in the event his or her
employment is terminated by the Company for Disability or Cause, by the
Executive other than for Good Reason or following the Executive’s death or the
expiration of this Agreement. This Agreement shall have no effect on any
obligations that the Company may have to the Executive if his or her employment
terminates under circumstances not described herein.

3. Benefits Upon Termination of Employment. Notwithstanding the provisions of
Section 2 above, in order to receive the benefits described in paragraphs (b),
(c), (d) and (e) below, the Executive must timely deliver and not revoke an
executed release of legal claims against FBHS, the Company and their affiliates
within the timelines set forth therein.

(a) Accrued Pay. The Company shall pay the Executive any base salary or vacation
accrued but unpaid through his or her Termination Date.

(b) Severance Pay. The Company shall pay severance benefits to the Executive
equal to the product of one and one-half (1.5) times the sum of the following
amounts, subject to any applicable limitations in Sections 3(f) and 3(g) below:

(i) his or her annual base salary as in effect on the Effective Date, or, if
applicable, the date of a Change in Control, plus

(ii) his or her target annual bonus under the Incentive Plan in effect in the
calendar year in which the Termination Date occurs, plus

(iii) the amount that would have been required to be allocated to the
Executive’s account (assuming that he elected the maximum employee contribution)
for the year immediately preceding the year in which the Termination Date occurs
under the 401(k) retirement plan in which the Executive is participating on his
Termination Date, including the matching contribution and

 

7



--------------------------------------------------------------------------------

profit-sharing contribution of the supplemental non-qualified defined
contribution plan in which the Executive is participating on his Termination
Date (the “Supplemental Plan”);

Such severance amounts described above shall be paid to the Executive in regular
installments through the Company’s normal payroll process and on the Company’s
normal payroll dates commencing within 90 days following his or her Termination
Date; provided, however, that if such 90-day period begins in a first taxable
year and ends in a second taxable year, such severance amounts shall commence no
earlier than the first payroll date of the second taxable year.

Notwithstanding anything to the contrary in this Section 3(b), for purposes of
calculating a Change in Control Benefit, the multiplier in Section 3(b) above
shall be changed to 2 and, provided the Change in Control constitutes a “change
in control event,” within the meaning of regulations promulgated under
Section 409A of the Code, the severance benefit shall be paid to the Executive
in a single lump sum payment within 30 days following the Executive’s
Termination Date; provided, however, that if such 30-day period begins in a
first taxable year and ends in a second taxable year, such lump sum payment
shall be paid to the Executive in the second taxable year.

(c) Continued Benefits Coverage. The Company (or, if applicable, FBHS) shall
maintain for the Executive’s benefit all employee life, health, and accident
plan coverage(s) that Executive was receiving immediately prior to his or her
Termination Date, provided that his or her continued participation is allowed
under the terms of such plans. The Company (or, if applicable, FBHS) shall
maintain such coverage(s) following the Executive’s Termination Date for 18
months, or, if the Executive is entitled to a Change in Control Benefit, two
(2) years. With respect to any continued health coverage (medical, dental and
vision), the Executive shall be required to pay the applicable active employee
rate of coverage for similar coverage, and such coverage shall run concurrent
with coverage required to be provided under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). If the Company (or, if applicable, FBHS)
continues to provide the continued health coverage described in this
Section 3(c) after the applicable period of COBRA coverage would have otherwise
expired, the Executive may be taxed on the value of such coverage. No other
welfare or fringe benefits shall be provided except as specifically provided in
this Section 3(c).

(d) Incentive Compensation. The following amounts shall become payable to the
Executive following his or her Termination Date, as of the date that annual
incentive awards are normally paid by the Company:

(i) any unpaid amounts awarded to the Executive as incentive compensation under
the Incentive Plan for the calendar year immediately preceding the year in which
the Termination Date occurs; and

(ii) an amount equal to the award the Executive would have received under the
Incentive Plan based upon the actual performance of the Company and FBHS for the
calendar year in which the Termination Date occurs, prorated for the portion of
the calendar year during which the Executive was employed.

 

8



--------------------------------------------------------------------------------

(e) Unvested Retirement Savings Benefits. If the Executive is entitled to a
Change in Control Benefit, the Company shall pay to the Executive as additional
severance pay in a lump sum an amount, if any, equal to the nonvested portion of
his or her account balances under the 401(k) retirement plan in which the
Executive is participating on his Termination Date and the defined contribution
plan of any affiliate of the Company in which there is maintained for him or her
an account balance which is not fully vested. Such payment shall be paid to the
Executive in a lump sum payment within 30 days following the Executive’s
Termination Date; provided, however, that if such 30-day period begins in a
first taxable year and ends in a second taxable year, such lump sum payment
shall be paid to the Executive in the second taxable year.

(f) Tax Withholding. The Company may withhold from any benefits payable under
this Agreement any applicable federal, state, city or other taxes as required by
law.

(g) Time of Payment for Specified Employees. Notwithstanding any provision of
this Section 3 to the contrary, if the Executive is a “specified employee” of
the the Company (as defined in Section 409A of the Code), amounts that would
otherwise have been paid to or on behalf of the Executive under the foregoing
provisions of this Section 3 (but excluding amounts described in paragraph 3(c)
above) during the six-month period immediately following the Termination Date
shall be paid on the first regular payroll date immediately following the
six-month anniversary of the Termination Date.

(h) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 3 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 3
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Termination Date or by any other
compensation.

(i) No Other Severance Benefits. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of the Company, FBHS, their affiliates or
any of their predecessors, including but not limited to any severance pay
program or other documents covering salaried or executive employees generally
maintained by the Company, FBHS or any of their affiliates or subsidiaries. To
the extent severance payments or benefits are required under any applicable
local law or otherwise, benefits payable under this Agreement shall be reduced
to the extent of any such severance payments or benefits (including, but not
limited to, any laws requiring payment in lieu of notice upon the Executive’s
termination of employment).

4. Certain Reductions Due to Section 280G. Notwithstanding any provision of this
Agreement to the contrary, in the event it shall be (or is subsequently)
determined that any payment, distribution or acceleration of vesting by FBHS or
the Company to or for the benefit of the Executive (whether pursuant to the
terms of this Agreement or otherwise (any such payment, distribution or
acceleration of vesting being referred to as a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Change in Control Benefit payable to the Executive under this Agreement shall be
reduced (or appropriately

 

9



--------------------------------------------------------------------------------

adjusted) to an amount that is one dollar less than the smallest amount that
would give rise to the Excise Tax (the “Reduced Amount”) if such Reduced Amount
would be greater than the net after-tax proceeds (taking into account both the
Excise Tax and any interest or penalties payable with respect to the Excise Tax)
of the unreduced Change in Control Benefit payable to the Executive. If the
Change in Control Benefit is required to be reduced pursuant to this Section 4,
there shall be no discretion in the ordering of the Payments payable under this
Agreement so reduced, and such reductions shall be applied in the order which
results in the best economic benefit to Executive; and to the extent such
ordering of reductions is economically equivalent, such Payments shall be
reduced on a pro rata basis.

5. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). Notwithstanding anything in this Agreement to the contrary, in
the event that any amounts payable (or benefits provided) under this Agreement
are subject to the provisions of Section 409A of the Code, to the extent
determined necessary, the parties agree to amend this Agreement in the least
restrictive manner necessary to avoid imposition of any additional tax or income
recognition on the Executive under Section 409A of the Code, the final Treasury
Regulations and other Internal Revenue Service guidance thereunder (“409A
Penalties”); provided, that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. In addition, to the extent necessary to comply with Section 409A of
the Code, references to termination of employment (and similar phrases) in this
Agreement shall be interpreted in a manner that is consistent with the term
“separation from service” under Section 409A(a) (2)(A)(i) of the Code and final
Treasury Regulations and other Internal Revenue Service guidance thereunder.

6. Restrictive Covenants.

(a) Confidential Information. The Executive acknowledges that he or she will
have access to highly confidential information of the Company, FBHS and their
affiliates, including, but not limited to: financial information, supply and
service information, marketing information, personnel data, customer lists,
business and financial plans and strategies, and product costs, sources and
pricing. The Company and the Executive consider it imperative that all such
information (“Confidential Trade Secrets”) be held in complete confidence and
trust. Accordingly, the Executive agrees that, notwithstanding any other
provision of this Agreement to the contrary, during and following the
Executive’s Termination Date with the Company, regardless of the reasons that
such employment might end, the Executive will:

(i) hold all Confidential Trade Secrets in confidence and not discuss,
communicate, disclose or transmit to others, or make any unauthorized copy of or
use the Confidential Trade Secrets in any capacity, position or business
unrelated to the Company;

 

10



--------------------------------------------------------------------------------

(ii) use the Confidential Trade Secrets only in furtherance of proper Company
employment related business reasons; and

(iii) take all reasonable action that the Company deems necessary and
appropriate to prevent unauthorized use or disclosure of or to protect the
Confidential Trade Secrets.

Notwithstanding the foregoing, it is understood and agreed that the Executive’s
obligations under this Section 6(a) do not extend to any knowledge or
information which is or may become available to the public or to competitors
other than by disclosure by the Executive in breach of this Agreement nor to any
information the Executive may learn or develop independent of the Confidential
Trade Secrets, nor to disclosure compelled by judicial or administrative
proceeding after the Executive diligently tries to avoid each disclosure and
affords the Company the opportunity to obtain assurance that compelled
disclosures will receive confidential treatment.

(b) Loyalty; Non-Solicitation. The Executive further acknowledges that the
loyalty and dedicated service of the Company’s, FBHS’s and their affiliates’
employees is critical to the Company’s business. Accordingly, the Executive
agrees that during and for a period of twelve (12) months after the Executive’s
Termination Date, regardless of the reasons for the termination of employment,
he or she will not, without the prior written consent of the Company, induce or
attempt to induce any employee or agency representative of the Company, FBHS or
any of their affiliates to leave the employment or representation of FBHS, the
Company or of any affiliate. The Executive also agrees that during and after his
or her employment, he will not take any action, or make any statements, that
discredit or disparage the Company, FBHS or their affiliates, or its or their
officers, directors, employees or products. The Company and FBHS agree that they
will not take any action or make any statements during and after Executive’s
employment that discredit or disparage the Executive. The two preceding
sentences shall not apply to statements made in papers filed in good faith with
a court of law in connection with a lawsuit between the Executive and the
Company or any of its affiliates.

(c) Non-Competition. The Executive acknowledges that the Company, FBHS and
theiraffiliates have invested time and money in establishing or planning to
establish one or more aspects of their business throughout the United States,
Australia, Canada, Asia, Mexico and Europe. Therefore, the Executive agrees that
during his or her employment by the Company and for a period of 12 months after
the Executive’s Termination Date, the Executive will not:

(i) directly or indirectly, individually engage in nor be competitively employed
or retained by, or render any competing services for, or be financially
interested in, any firm or corporation engaged in any business in the United
States, Australia, Canada, Asia, Mexico or Europe which competes with any
business in which the Company, FBHS or any of their affiliates were engaged
during the two-year period preceding the Executive’s Termination Date,
including, but not limited to any business in which, during such two-year
period, the Executive was involved in the Company’s, FBHS’s or any of their
affiliates’ planning to enter such business. Notwithstanding the foregoing, this
restriction shall not apply to:

 

11



--------------------------------------------------------------------------------

(A) the purchase by the Executive of stock not to exceed 5% of the outstanding
shares of capital stock or any corporation whose securities are listed on any
national securities exchange; or

(B) the employment of the Executive by a non-competitive subsidiary or
non-competitive affiliated entity of a competitor of the Company or FBHS upon
the Company’s written consent, which consent shall not be unreasonably withheld.

(ii) solicit business from nor directly or indirectly cause others to solicit
business that competes with the Company’s or FBHS’s line of products from any
entities which have been customers of the Company during the Executive’s
employment or which were targeted as potential customers during the twelve
(12) months preceding the Executive’s Termination Date;

provided, however, that the provisions of this Section 6(c) shall not apply if
the Executive’s Termination Date occurs after a Change in Control.

(d) Remedies. The Executive recognizes and agrees:

(i) that the covenants and restrictions in paragraphs (a), (b) and (c) of this
Section 6 are reasonable and valid and all defenses to the strict enforcement of
such sections by the Company and FBHS are waived by the Executive to the full
extent permitted by law. In the event, however, that a court of competent
jurisdiction should determine in any case that the enforcement of any provision
contained in such paragraphs would not be reasonable, it is intended that
enforcement of a provision which is determined by such court to be reasonable
shall be given effect; and

(ii) that a breach of the covenants and restrictions in paragraphs (a), (b) or
(c) of this Section 6 would result in irreparable harm to the Company and FBHS
which could not be compensated by money damages alone. Accordingly, the
Executive agrees that should there be a breach of any or all of these provisions
or a threatened breach, the Company shall be entitled to cease paying amounts
under Section 3 and to offset any amounts it owes to Executive against any
damage that it has suffered as a result of the breach of any of the covenants
and restrictions in paragraphs (a), (b) or (c) of this Section 6 and, in
addition to its other remedies, to an order enjoining any such breach or
threatened breach without bond. In addition, the Executive agrees that, in the
event he or she breaches any of the covenants or restrictions of paragraphs (a),
(b) or (c) of this Section 6, he will promptly repay to the Company upon demand
any amounts paid to him or her pursuant to Section 3. The Executive further
agrees that if the Company or FBHS prevails in any action to enforce these
provisions, he or she will reimburse the Company or FBHS for its attorney fees
and costs incurred in pursuing such action.

 

12



--------------------------------------------------------------------------------

The Company and FBHS agree that they will seek enforcement of paragraphs (a),
(b) and (c) of this Section 6 only in a good faith, reasonable manner and will
not seek to enforce such sections solely for malicious and punitive reasons.

7. Disputes. In the event that the Executive prevails in any action to obtain or
enforce any rights under this Agreement, the Company shall pay the cost of legal
fees and expenses incurred by Executive in such action, which payment shall be
made directly to the provider of services within the time period required by
Section 409A of the Code; provided, however that the Executive shall be required
to deliver and not revoke an executed release of claims in the form attached
hereto as Exhibit A (as such release may be updated from time to time to reflect
legal requirements). If a dispute arises concerning the Executive’s entitlement
to benefits under this Agreement following a Change in Control, the Company
shall continue to pay Executive’s full base salary through the date finally
determined to be his or her Termination Date.

8. Successors; Binding Agreement.

(a) The Company shall require any successor to all or substantially all of its
business or assets (whether direct or indirect, by purchase, merger,
consolidation or otherwise), and any parent company thereof, to expressly assume
and agree to perform the Company’s obligations under this Agreement.

(b) This Agreement shall not be assignable by the Executive except by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive and his or her personal or legal
representatives and successors in interest.

9. Term. Unless otherwise earlier terminated in writing by both parties, this
Agreement shall be effective for the three (3) year period commencing on the
Effective Date. At the close of such three (3) year period and on each
subsequent third anniversary of the Effective Date, the Agreement shall
automatically renew for an additional three (3) year period unless either party
hereto shall notify the other party in writing of its intent not to renew the
Agreement no less than thirty (30) days prior to the expiration of the pending
term; provided, however, that if within six (6) months following the non-renewal
of the Agreement by the Company, the Company executes a definitive agreement
which would lead to a Change in Control, then notwithstanding any other term or
provision of this Agreement, this Agreement shall be deemed not to have been
terminated and will be effective in accordance with its terms through and
including the date of such Change in Control (or the date on which such
definitive agreement is terminated, if earlier); and provided further, that if a
Change in Control occurs during the term of this Agreement, the Agreement shall
remain in effect for no less than 24 months following such Change in Control.
Notwithstanding the termination or expiration of this Agreement, the Restrictive
Covenants provisions of Section 6 hereof shall remain in full force and effect
as provided above.

10. Notice. Any notice, demand or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

13



--------------------------------------------------------------------------------

If to the Company:

[Company]

[Address]

[Address] Attention: General Counsel

If to the Executive:

At the address most recently on file with the Company

or to such other address as either party may designate by written notice to the
other and shall be deemed to have been given as of the date so personally
delivered or mailed.

11. Miscellaneous.

(a) This Agreement cannot be modified or any term or condition waived in whole
or in part except by a writing signed by the party against whom enforcement of
the modification or waiver is sought.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(c) No waiver by either party at any time of any breach of this Agreement by the
other party shall be deemed a waiver of such provisions or conditions at any
prior or subsequent time.

(d) The headings in this Agreement are included for convenience and shall not
affect the meaning or interpretation of this Agreement.

(e) The invalidity or unenforceability of one or more provisions of this
Agreement shall not affect the enforceability any other provision of this
Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and such counterparts will together constitute one
Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and attested to and the Executive has set his or her
hand as of the date first above written.

 

[COMPANY] By:  

 

Name:  

 

Its:  

 

 

ATTEST:

 

Assistant Secretary

 

  EXECUTIVE  

 

 

15



--------------------------------------------------------------------------------

[Form of Waiver/Release for Executive]

CONFIDENTIAL WAIVER AGREEMENT AND GENERAL RELEASE

 

1. Introduction and General Information

Signing this Confidential Waiver Agreement and General Release (the
“Waiver/Release”) is one condition to receiving certain separation benefits
provided by Fortune Brands Home & Security, Inc. (the “Company”) under the
Agreement for the Payment of Benefits Following Termination of Employment dated
, 2011 and currently in effect between me and the Company (the “Agreement”). I
will thoroughly review and understand the effect of the Waiver/Release before
signing it, and have been advised to consult an attorney before signing this
Waiver/Release. I may take up to twenty-one (21) calendar days to consider
whether or not to sign this Waiver/Release. However, if I wish to receive
benefits under the Agreement from the Company, I must sign this Waiver/Release
and return it to the Senior Vice President of Human Resources within the 21-day
period.

 

2. The Nature of this Waiver/Release

I, [EXECUTIVE], voluntarily and of my own free will sign this Waiver/Release
because the Company is agreeing to give me something of value in return for my
signing this Waiver/Release (the “Consideration”). The Consideration is
described in the Agreement. I understand that in return for the Consideration to
be provided to me by the Company, I am waiving and releasing any claims that I
might have against the Company and certain other related persons or
organizations, and will make other commitments listed below. I also understand
that the Agreement and the Waiver/Release reflect the final agreement between
the Company and me regarding the end of my employment.

 



--------------------------------------------------------------------------------

3. Coverage of Waiver/Release

I intend that this Waiver/Release bind not only me, but also my heirs,
executors, administrators, successors and assigns. I also intend that this
Waiver/Release cover the Company and the Company’s present and former employees,
agents, directors, officers, representatives, servants subsidiaries, divisions,
affiliates, parents, owners, partners, successors and assigns (“Released
Parties”).

 

4. Claims Waived and Released

By signing this Waiver/Release, and in exchange for receiving the Consideration
described in the Agreement, I completely release all claims I may have against
each and every one of the Released Parties, except for the Exceptions to Release
described in Paragraph 5, and including any claims I ever had or now have or can
have of any nature whatsoever, whether now known to me or not known, through the
date of my signing of this Waiver/Release. I understand that by waiving and
releasing my claims, I am giving up my right to sue any of the Released Parties
based on any claim I may have on the date I sign this Waiver/Release.

My waiver, release and discharge of claims includes, but is not limited to, any
claims arising in any way from my employment with the Company or the termination
of my employment, subject to the Exceptions to Release, including local, state
or federal law relating to:

a. Discrimination of the basis of sex, race, color, national origin, sexual
orientation, religion, disability or veteran status;

b. Wrongful discharge (including retaliatory discharge) or any other possible
restrictions on the Company’s ability to terminate its employees at will,
including (i) violation of public policy, (ii) breach of any express or implied
covenant of any employment contract, and (iii) breach of any covenant of good
faith and fair dealing;

 

2



--------------------------------------------------------------------------------

c. Discrimination on the basis of age, including claims under the Age
Discrimination in Employment Act (the “ADEA”), which is located at 29 United
States Code, Sections 621 through 634 and any applicable state or local law
prohibiting age discrimination; and

d. Civil actions relating to negligence, compensation, defamation, invasion of
privacy, fraud, misrepresentation, breach of contract, denial of leave or other
terms and conditions of employment, or infliction of emotional or mental
distress.

[NOTE: May also include state-specific language, as applicable and required by
law.]

 

5. Exceptions to Release

The only claims that this Waiver/Release do not include are:

a. Any claims related to the Consideration (such as claims that I did not
actually receive payment or other benefits promised me in the Agreement);

b. Any claims related to the business expense reimbursement policy of the
Company;

c. Any claims related to my rights under the employee benefits plans of the
Company, as applicable to me on the date I received this Waiver/Release;

d. Any claims that controlling law clearly states may not be released by
settlement or that may not be released by private agreement; and

e. Any claims that may arise after the date this Waiver/Release is signed.

[NOTE: In many states, workers’ compensation claims cannot be waived or released
privately.]

 

6. 21-Day Consideration Period

I have up to twenty-one (21) calendar days after receipt (the “Consideration
Period”) to consider this Waiver/Release. I knowingly and voluntarily waive the
remainder of the Consideration Period, if any, following the date I signed this
Waiver/Release below. I have not

 

3



--------------------------------------------------------------------------------

been asked by the Company to shorten my time-period for consideration of whether
to sign this Waiver/Release. The Company has not threatened to withdraw or alter
the benefits due me prior to the expiration of the Consideration Period nor has
the Company provided different terms to me if I decide to sign the
Waiver/Release prior to the expiration of the Consideration Period.

 

7. Revocation Period

I understand that I have a seven-day period after signing this Waiver/Release in
which to revoke or rescind my release, by informing the Company’s Senior Vice
President of Human Resources in writing of my decision to revoke or rescind, and
that this release will not be enforceable until the end of the seven-day period.
No benefits will be paid under this Waiver/Release prior to the eighth day after
I sign this Waiver/Release. I understand that following the seven-day revocation
period, this Waiver/Release will be final and binding.

 

8. Covenant Not to Sue

I promise that I will not file (or ask or allow anyone to file on my behalf) any
charge, complaint, claim or lawsuit of any kind in connection with any claim
released by this Waiver/Release. If I break this promise, I agree to pay all of
the Company’s costs and expenses (including reasonable attorney’s fees) related
to the defense of any claims. However, this promise not to sue does not apply to
non-waiveable charges or claims such as those under the Older Workers Benefit
Protection Act (OWBPA) and the ADEA. Although I am releasing claims that I may
have under the OWBPA and ADEA, I understand that I may challenge the knowing and
voluntary nature of this Waiver/Release before a court, the Equal Employment
Opportunity Commission (EEOC), or any other federal, state or local agency
charged with the enforcement of any employment laws. I also understand that
nothing in this Waiver/Release prevents me from filing a charge or complaint
with or from participating in an investigation or

 

4



--------------------------------------------------------------------------------

proceeding conducted by the EEOC or any other federal, state or local agency
charged with the enforcement of any employment laws. I understand, however, that
if I pursue a claim against the Company under the OWBPA and/or the ADEA to
challenge the validity of this Waiver/Release and prevail on the merits of an
ADEA claim, a court has the discretion to determine whether the Company is
entitled to restitution, recoupment, or set-off (a “Reduction”) against a
monetary award obtained by me in the court proceeding. A Reduction never can
exceed the amount I recover, or the Consideration, whichever is less. I also
recognize that the Company may be entitled to recover costs and attorneys fees
incurred by the Company as specifically authorized under applicable law.

 

9. No Claims Implied

The fact that I am waiving and releasing claims I may have against the Released
Parties will not be construed as a suggestion that I have any such claims.

 

10. No Admission of Liability

It is agreed that this Waiver/Release and accompanying Agreement are not to be
construed in any way as an admission of any liability whatsoever by any one or
more of the Released Parties. I understand that any such liability has been
expressly denied by the Released Parties.

 

11. Confidentiality

I agree to keep the terms and provisions of this Waiver/Release and the
Agreement in strictest confidence. I will not reveal to anyone, either directly
or indirectly, the Consideration involved or other terms and provisions, except
the following people after I have first had them promise to keep the information
confidential: my personal attorney; my tax adviser; members of my immediate
family. If any of those individuals disclose the Consideration and/or other
terms

 

5



--------------------------------------------------------------------------------

or provisions, such disclosure will be considered an indirect disclosure in
breach of this provision for which I will be liable. As an exception to my
obligation to keep the terms and provisions confidential, I understand that I
may make disclosures of the Consideration and/or other terms and provisions as
are required by law or as necessary for legitimate enforcement or compliance
purposes.

 

12. Additional Agreements and Representations

I further agree and represent that:

a. I have not filed any legal proceedings, complaints or charges against any of
the Released Parties that have not been discontinued, withdrawn or fully and
finally resolved;

b. To the best of my knowledge, and with the exception of any current and
pending claims, I have not suffered any workplace injury that could be the basis
for a workers’ compensation or other claim.

c. I will not encourage, urge or suggest to any former or current employee of
the Company or of any other of the Released Parties that she or he should file
any claim or complaint against the Company or against any other of the Released
Parties. However, nothing in this provision is intended to prevent or discourage
me from truthfully testifying in any court or agency proceeding, or providing
information to any government agency upon request.

d. It is my responsibility together with my personal legal and tax advisers to
consider the effect of this Waiver/Release and Agreement on my individual tax
situation, if any. It is also my responsibility to pay any taxes that any tax
authority may claim are payable. I understand that neither the Company, any
other of the Released Parties, nor any of their representatives make any
representation to me with respect to taxes.

 

6



--------------------------------------------------------------------------------

e. I understand that I have agreed to certain obligations as described in this
Waiver/Release and the Agreement and that these obligations are a material part
of the agreement between the Company and me.

 

13. Entire Agreement/Modification

I understand that this Waiver/Release and the Agreement supersede any prior
agreement or understanding between the Company and me and, unless expressly set
forth in writing otherwise, the terms offered will constitute the sole
obligations of the Company to me. Except as set forth below or in the Agreement,
no other promises or representations will be binding unless in writing and
signed by the Company and me. This Waiver/Release and the Agreement, however, do
not affect the validity or enforceability of any obligations that I undertook or
agreements I signed relating to (i) intellectual property, (ii) confidentiality,
or (iii) non-solicitation and/or non-competition. These obligations remain in
effect and will continue to be binding. Such obligations and agreements may
include without limitation (i) the duty to sign future documents (e.g.,
assignments, transfers, etc.) and otherwise cooperate so that intellectual
property created in the course of my employment can be recorded in the name of
the Company or otherwise protected and enforced, and (ii) the duty to hold in
strict confidence any proprietary, confidential or trade secret information
which was disclosed to me during my employment and/or (iii) the duty to refrain
from soliciting Company employees and/or customers or from otherwise competing
with the Company.

 

14. Acknowledgments

I acknowledge that I have been advised by the Company to consult with an
attorney in deciding whether to sign this Waiver/Release and Agreement prior to
signing. I also acknowledge and agree that the Consideration I have received for
signing this Waiver/Release is in addition to anything of value to which I was
already entitled.

 

7



--------------------------------------------------------------------------------

15. Voluntary and Knowing Execution

I declare and represent that I have carefully read and fully understand the
terms of this Waiver/Release and Agreement. I knowingly and voluntarily, of my
own free will without any pressure or duress, being fully informed and after due
deliberation, accept the terms of this Waiver/Release and Agreement in full
compromise and settlement of all my claims. I sign this Waiver/Release and the
Agreement as my own free act on the date indicated below.

 

16. General Provisions

The headings in this Waiver/Release are for reference only, and will not in any
way affect the meaning or interpretation of this Waiver/Release. I agree that
this Waiver/Release may be used as evidence in a subsequent proceeding in which
the Company or I allege a breach of this Waiver/Release or as a complete defense
to any lawsuit. Other than this exception, I agree that if any part of this
Waiver/Release is found to be void or unenforceable by a court of competent
jurisdiction, that determination will not affect the remainder of this
Waiver/Release; rather, the portion found to be void or unenforceable will be
deemed not to be part of this Waiver/Release or the Agreement. I also understand
that any waiver of any provision of this Waiver/Release or the Agreement will
not constitute a waiver of any other provision. I understand and agree that this
Waiver/Release and the Agreement may be assigned by the Company and in such case
will be enforceable by the Company’s successors and assignees.

 

17. Applicable Law

It is agreed that this Waiver/Release will be governed by the laws of Illinois,
and in all cases will be interpreted according to its plain meaning, and not
strictly for or against any party.

 

8



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

Counterparts

This Waiver/Release and the Agreement may be executed in counterparts and a
fully executed photocopy or facsimile copy may be used in place of the original
at any time for any purpose.

 

[EXECUTIVE]        Fortune Brands Home & Security, Inc.

 

   

By:

  

 

Signature        Signed this          day of        Signed this day of
                                                 ,            
                                                 ,                 

 

10